ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Goodwill Easter Seals of Miami Valley        )      ASBCA No. 60329
                                             )
Under Contract No. HDEC08-13-C-OO 13         )

APPEARANCE FOR THE APPELLANT:                        Daniel F. Edwards, Esq.
                                                      Frost Brown Todd LLC
                                                      Columbus, OH

APPEARANCES FOR THE GOVERNMENT:                      Ralph J. Tremaglio, III, Esq.
                                                      Deputy General Counsel
                                                     James F. Hayes, Esq.
                                                      Assistant General Counsel
                                                      Defense Commissary Agency
                                                      Fort Lee, VA

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 23 March 2016




       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60329, Appeal of Goodwill Easter
Seals of Miami Valley, rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals